Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (claims 6-7) in the reply filed on October 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, 13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0281422 by Kessler and further in view of U.S. Publication 2018/0133594 by Guo.
Regarding claim 1, Kessler discloses a game controller for a mobile device (abstract – see game pad), the game controller comprising: a first handle configured to contact and support a mobile device, the first handle comprising a user-accessible, first hardware interface on a main body portion of the first handle and configured to accept touch inputs (fig. 8-9; para. 11 – see the left or right handle and input elements); a bridge in sliding engagement with the first handle, the bridge having a span extending away from the main body portion of the first handle, the span having a transverse midline, the bridge and the first handle being configured for the main body portion of the first handle to translate in a retraction 
Kessler is silent regarding a first latch mechanism configured to temporarily lock the bridge in the extended configuration. Guo teaches the use of a latch mechanism configured to temporarily lock a bridge in an extended configuration (fig. 3; para. 28 – see the locking plate and buckle k).  Because the references are from a similar art and concerned with a similar problem, i.e. tablet/phone gripping devices, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kessler with Guo’s locking mechanism because doing so allows for assisted changing, mounting and detaching of the electronic device as taught by Guo at para. 28.
Regarding claim 5, Guo teaches the game controller of claim 1, in which the first latch mechanism comprises a catch coupled to the bridge and configured to contact and engage a step on the first linear rack in the extended configuration and disengage the step on the first linear rack in the retracted configuration (fig. 3; para. 28 – see the locking plate and buckle k).
Regarding claim 12, Kessler discloses the game controller of claim 1, in which a guide portion of the first handle extends from the main body portion of the first handle and along a first end of the span of the bridge, the guide portion of the first handle configured to align the bridge with the main body portion of the first handle (fig. 16-17; para. 90-93 – see the grooves on the first portion 98c that extends from the grips to guide the bridge portions).
Regarding claim 13, Kessler discloses and Guo teaches the game controller of claim 1, further comprising: a second handle configured to contact and support the mobile device, the second handle comprising a user-accessible, second hardware interface on a main body portion of the second handle 
Regarding claim 17, Kessler discloses the game controller of claim 13, in which a guide portion of the second handle extends from the main body portion of the second handle and along a second end of the span of the bridge, the guide portion of the second handle configured to align the bridge with the main body portion of the second handle (fig. 16-17; para. 90-93 – see the grooves on the first portion 98c that extends from the grips to guide the bridge portions).
Regarding claims 18 and 19, these method claims are rejected as discussed above with regard to the operation of the mechanisms that are discussed above with regard to claims 1 and 13.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0281422 by Kessler and U.S. Publication 2018/0133594 by Guo and further in view of U.S. Publication 2020/0282309 by Liao.
Regarding claims 4 and 16, Kessler discloses the game controller in which the first spring mechanism comprises connecting the first handle to the bridge (fig. 11-13; para. 98 – see springs as operating to connect the handle and bridge).  Kessler is silent regarding the spring being a constant-load spring configured to exert a substantially constant force in the retraction direction.  Liao teaches the use .
Allowable Subject Matter
Claims 2-3, 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190358534; US-20150273325; US-20210308566; US-20190379231; US-20200353351; US-20140274394.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715